Citation Nr: 1629699	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-33 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for residuals from a nose fracture and/or deviated septum.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1988 to December 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

Additional evidence was received by VA, specifically a November 2015 VA posttraumatic stress disorder (PTSD) examination report and VA treatment records most recently dated in November 2015, subsequent to the most recent, February 2015 supplemental statement of the case issued for the claims herein on appeal.  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests consideration by the Agency of Original Jurisdiction (AOJ).  See VBA Fast Letter 14-02.  Here, the Veteran's substantive appeal for the relevant issues was filed after February 2, 2013.  However, the Board interprets such exception as applying only to evidence submitted by the Veteran, not evidence developed by VA, as is the case here.  Nonetheless, the November 2015 PTSD examination report and additional VA treatment records are not relevant to the Veteran's claim for bilateral hearing loss.  Furthermore, as the Veteran's remaining claims on appeal must be remanded for additional development based on the merits, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated.  

The issue of whether new and material evidence has been received to reopen entitlement to service connection for tinnitus has been raised by the record in an August 2010 application for benefits, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a back disability and entitlement to service connection for residuals from a nose fracture and/or deviated septum, are addressed are in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The competent clinical evidence of record reflects that the Veteran does not have bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A May 2009 VA pre-adjudication letter satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the criteria pertinent to the establishment of effectives date and disability ratings.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records have been obtained and associated with the claims file.  However, the Veteran's complete service treatment records (STRs) are not available. The law provides that when, through no fault of the Veteran, records under the control of the Government are unavailable, the duty to assist is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements.  Id.  However, the missing STRs are not relevant to the appeal before the Board, since the Veteran's claim for service connection for bilateral hearing loss turns on whether the Veteran has hearing loss for VA purposes, thus a remand for further assistance with respect to this claim is not necessary.  Thus, appellate review may proceed without prejudice to the Veteran. 

Additionally, VA satisfied the duty to assist the Veteran by providing an audiological examination to the Veteran in December 2009.  The December 2009 examination report contained sufficient evidence by which to decide the claim, particularly regarding whether the Veteran has hearing loss disability for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The examiner was provided with the claims file, and the Veteran's history and complaints were recorded.  The December 2009 VA examination report also provided findings as to the impact of the Veteran's bilateral hearing loss on his daily life as required by Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

In sum, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue of entitlement to service connection for bilateral hearing loss disability.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for entitlement to service connection for bilateral hearing loss disability.  As such, appellate review may proceed without prejudice to the Veteran.


II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran contends his hearing difficulty is related to active service.  He indicated, at the December 2009 VA audiological examination, that his service noise exposure stemmed from artillery, mortars, improvised explosive devices, rocket propelled grenades, and small weapons.  Thus, he contends that service connection is warranted for bilateral hearing loss.

A review of the Veteran's available STRs does not reveal a diagnosis of hearing loss.  Specifically, January 1988 audiometric testing conducted at enlistment, contained within the available STRs, do not show hearing impairment for VA purposes under 38 C.F.R. § 3.385, nor does such show hearing impairment under Hensley.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.

The December 2009 VA audiological examination revealed the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
20
25
LEFT
25
25
20
20
20

The Veteran submitted a July 2013 private examination which revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
20
LEFT
10
15
10
10
15

As described above, neither the December 2009 nor July 2013 VA examination report revealed that the Veteran had any auditory threshold measured 26 decibels or greater.  Additionally, the December 2009 VA examination report found the Veteran's Maryland CNC test score was 96 percent in each ear.  The July 2013 private examination report did not conduct Maryland CNC testing but noted the Veteran's speech understanding quiet at conversational levels was 100 percent bilaterally.  The audiometric results of the December 2009 and July 2013 examinations do not show that the Veteran has hearing loss "disability" for VA purposes under the provisions of 38 C.F.R. § 3.385.

Thus, during the pendency of the claim or proximate to the claim, it has not been shown that the Veteran has an auditory threshold of 40 decibels or greater for any of the designated frequencies (500, 1000, 2000, 3000, 4000 Hertz), that he has at least three auditory thresholds of 26 decibels or greater for the designated frequencies, or that he has a speech recognition score using the Maryland CNC Test of less than 94 percent.  This is true for both the right and left ears. 

The Veteran has not submitted any additional evidence in support of his claim that his reported hearing loss meets the threshold requirements set out by 38 C.F.R. § 3.385.  Furthermore, such is not reflected in VA treatment records associated with the record.  While the Veteran is competent to report what comes to him through his senses (see Layno v. Brown, 6 Vet. App. 465 (1994)), including diminished hearing capacity, he is not competent to assess that such hearing loss meets the criteria for hearing loss "disability" as set forth in 38 C.F.R. § 3.385.  Rather, such may only be established by audiometric testing.  The evidence in this case simply does not support a finding that he currently has a hearing loss disability for VA purposes. 

Diminished hearing is not synonymous with a hearing loss disability for VA purposes and not all hearing loss constitutes hearing loss "disability" for VA purposes.  The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met.  The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1131.  The evidence reflects that the Veteran does not have a hearing loss disability for VA purposes.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There has been no finding of a current VA disability proximate to or during the pendency of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Thus, service connection for bilateral hearing loss is not warranted.

In light of the lack of a current hearing loss disability for VA purposes, a discussion concerning chronicity and/or continuity of symptomatology is unnecessary.  38 C.F.R. §§ 3.303(b), 3.309(a).

For the foregoing reasons, the Board finds that the claim of service connection for bilateral hearing loss disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.


REMAND

As noted above, the Veteran's service treatment records have not been located in their entirety, even after two attempts by the RO to do so through official sources.  Where service treatment records are missing, VA has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The record does not show that this has been done.  While the Veteran was informed, in August 2009, by the RO that his service treatment records were not located in their entirety and that he should submit any records in his possession, the Veteran was not provided with NA Form 13055.  Thus, the Veteran must be provided with such on remand.

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has yet to be afforded a VA examination for entitlement to service connection for residuals of a back injury and entitlement to service connection for residuals from a nose fracture and/or deviated septum.

VA treatment records indicate nose related problems, including a February 2005 VA treatment records which noted a history of a nose fracture and a March 2015 VA treatment record which listed a deviated septum as an active problem.  Additionally, VA treatment records reflect back problems, including an April 2014 VA treatment record which, in part, documented an impression of degenerative joint disease and degenerative disc disease of the lumbar spine.  In his March 2009 application for benefits, the Veteran stated his back problems were related to having to carry a 100 pound pack daily during service and indicated information on his broken nose should be contained within the service treatment records, which as noted above, have not been located.  A March 2011 VA treatment record reported, in part, that the Veteran complained of nasal obstruction, which has persisted since 1991, after he was mugged and hit in the face with brass knuckles.  Thus, as there is at least an indication of a link between the Veteran's residuals from a nose fracture and/or deviated septum and back disability, and his active service, the Board finds that a VA examination is warranted on remand for these claims.  See McLendon, 20 Vet. App. at 81.  

The record reflects that the Veteran receives regular treatment from the VA Portland Health Care System.  Thus, updated VA treatment records, from the VA Portland Health Care System and any associated outpatient clinics, from November 2015 to the present, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter informing him of alterative documents that he may submit or request assistance in procuring, as the entirety of his STRs have not been located, and request that the Veteran to complete a NA Form 13055, or equivalent and if the Veteran submits a completed NA Form 13055, or equivalent, seek alternate service department records through the National Archives or other appropriate agency.

2.  Obtain the Veteran's VA Portland Health Care System and any associated outpatient clinics, from November 2015 to the present, and associate these records with the claims folder.  

3.  Thereafter, schedule the Veteran for a VA examination(s) to determine the nature and etiology of any residuals from a nose fracture and/or deviated septum and/or back disability.  The claims file should be made available for review. 

As to any diagnosed residuals from a nose fracture and/or deviated septum and/or a back disability, the examiner is requested to provide an opinion whether it is at least as likely as not (50 percent probability or more) that any identified disability was present in service, was caused by service, is otherwise related to service, or if diagnosed as arthritis, manifested within one year of separation from service.  

A complete rationale for all opinions expressed is requested. 

4.  Readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


